DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               E.R., the mother,
                                  Appellant,

                                      v.

               DEPARTMENT OF CHILDREN AND FAMILIES,
                             Appellee.

                                No. 4D20-1772

                           [November 9, 2020]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Michael J. Linn, Judge; L.T. Case No.
312017DP000078.

    Antony P. Ryan, Director, and Paul O'Neil, Assistant Regional Counsel,
Office of Criminal Conflict and Civil Regional Counsel, West Palm Beach,
for appellant.

  Andrew Feigenbaum of Children's Legal Services, West Palm Beach, for
appellee Department of Children and Families.

   Beth Kathryn Roland, Defending Best Interest Project, Statewide
Guardian ad Litem Office, Family First Firm, Orlando, and Thomasina F.
Moore, Statewide Director of Appeals, Statewide Guardian ad Litem Office,
Tallahassee, for Guardian ad Litem on behalf of J.R.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and ARTAU, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.